Citation Nr: 9908853	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-05 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim of service connection for a low back 
disorder.  

2. Whether new and material evidence has been presented to 
reopen a claim of service connection for residuals of a 
ruptured right Achilles tendon.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The appellant had active military service from September 1965 
to January 1969.  He also subsequently served during periods 
of active duty for training.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a September 1995 rating action, in 
which the RO determined that new and material evidence had 
not been presented to reopen the appellant's claims of 
service connection for a low back disorder and residuals of a 
ruptured right Achilles tendon.  The appellant filed an NOD 
in October 1995, and an SOC was issued by the RO in November 
1995.  A substantive appeal was filed in January 1996.  In 
October 1996, the appellant testified before a hearing 
officer at the VARO in Providence, and Supplemental SOCs were 
issued in February 1996 and March 1998.  

The Board notes that the appellant had submitted a request 
for a Travel Board Hearing before a member of the Board, but 
withdrew that request in May 1998.  






FINDINGS OF FACT

1. The appellant's claims for service connection for a low 
back disorder and residuals of a ruptured right Achilles 
tendon were previously denied in a January 1987 Board 
decision. 

2. The evidence introduced into the record since the Board 
previously denied service connection for a low back 
disorder and residuals of a ruptured right Achilles 
tendon, either does not bear directly and substantially 
upon the specific matter under consideration, or is 
cumulative and redundant of previously considered 
evidence. 


CONCLUSION OF LAW

Evidence submitted since the previous final decision is not 
new and material, and the appellant's claims of entitlement 
to service connection for a low back disorder and residuals 
of a ruptured right Achilles tendon are not reopened.  
38 U.S.C.A. §§ 7105(c), 5108 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the appellant's claims file reflects that in 
December 1982, he submitted a VA Form 21-526 (Veteran's 
Application for Compensation or Pension) to the RO, in which 
he filed claims of service connection for a number of 
disabilities, including a low back disorder and an Achilles 
tendon injury.  

The following month, the RO received medical records from St. 
Luke's Hospital dated in July 1977; Peter Sweetser, M.D., 
dated from May to July 1976; Mass (Massachusetts) Military 
Academy, dated in August 1976; and the VA Medical Center 
(VAMC) in Providence, dated in January 1983.

With regard to the appellant's low back disorder, a treatment 
record from St. Luke's Hospital noted that the appellant had 
been struck by a truck.  On examination, the appellant was 
noted to have an abraded bruised flank area that was markedly 
tender.  An associated X-ray report of the appellant's ribs 
and lumbar spine was negative for fracture.  He was given a 
prescription for Robaxin and Percodan, advised, and 
discharged.  With respect to his Achilles tendon, a statement 
of medical examination from Mass Military Academy noted that 
the appellant injured his Achilles tendon during a nighttime 
military tactical exercise.  A treatment summary from Dr. 
Sweetser and Dr. Von Ertfelda, reported that in May 1976, the 
appellant had been casted for the injury and given crutches.  
In June 1976, the appellant was noted to have improved, and 
was able to exercise his triceps surae more than he 
previously had.  In July 1976, Dr. Sweetser reported that the 
appellant could walk on his toes, and had no defect in the 
muscle.  A treatment record from the VAMC Providence, noted 
that the appellant's ankle was painful on vigorous exercise.  

In February 1983, the appellant was medically examined for VA 
purposes.  The examiner noted that the appellant's back 
exhibited forward flexion of 50 to 60 degrees with no pain on 
lateral bending or evidence of paraspinalis spasm.  Straight-
leg raises were negative bilaterally, and there was a 
negative Lasegue's.  Neurological examination of the 
appellant's upper and lower extremities was within normal 
limits.  Furthermore, the appellant was found to have no 
difficulty walking on his toes or on his heels, and his right 
Achilles tendon was noted to have healed nicely with full 
strength, and no residual palpable defect.  

In an April 1983 rating decision , the RO denied the 
appellant's claim of service connection for a low back 
disorder and residuals of a ruptured right Achilles tendon.  
The appellant appealed the decision, and in a June 1983 VA 
Form 9 (Appeal to Board of Veterans' Appeals), he noted that 
his right ankle became weak and unstable when he attempted to 
exert himself.  The appellant also reported suffering nerve 
damage in his back as a result of the motor vehicle accident 
in 1977.  

The appellant's appeal subsequently came before the Board, 
which in a January 1987 decision, denied the claims of 
service connection for a low back disorder and residuals of a 
ruptured right Achilles tendon.  

Thereafter, following the Board's decision, the RO received 
VAMC Providence outpatient treatment records, dated from 
August 1989 to May 1990; a VA examination report, dated in 
October 1990; a medical report from Nicholas Bruno, M.D., 
dated in October 1990; and treatment records, dated in June 
1977, from the medical facility at Fort Drum, NY.  These 
records noted the appellant's complaints and treatment for a 
skin disorder, hypertension, chronic obstructive pulmonary 
disease (COPD), hemorrhoids, asthma, as well as low back pain 
and stiffness.  

In addition, the RO received VAMC Providence outpatient 
treatment records, dated from January 1990 to August 1991; a 
VA examination report, dated in June 1991; and a personal 
hearing transcript, dated in August 1991.  These records also 
noted complaints and/or treatment for a skin disorder and 
hemorrhoids.  

In October 1992, the appellant testified for a second time 
before a hearing officer at the VARO in Providence.  Under 
questioning, the appellant stated that his back injury had 
originally occurred during an interservice judo tournament in 
1966, and had involved the low right side.  This area, the 
appellant noted, was re-injured when he was struck by a 
military vehicle in 1977.  Following the accident in 1977, 
the appellant testified that he received medical treatment 
for his back through the VA, and was later diagnosed with 
peripheral neuropathy.  

In July 1993, the RO received St. Luke's Hospital treatment 
reports, dated in July 1977 and January 1978; and treatment 
reports from Dermatology & Allergy Associates, dated from 
January 1977 to April 1979.  These records noted complaints 
and treatment for asthma and a skin disorder, as well as 
treatment, previously identified, for the appellant's back.  

In April 1994, the RO received a VA examination report, dated 
in February 1994, reflecting an evaluation and findings for 
hemorrhoids and asthma.  In July 1994, the appellant 
submitted a VAMC Providence echocardiographic report, dated 
in September 1991, and a pulmonary function test report, 
dated in May 1994.  

Subsequently, in November 1994, the RO received VAMC 
Providence outpatient treatment reports, dated from December 
1993 to August 1994.  In particular, these records noted the 
appellant's complaints of chronic low back pain since 1966.  
Treatment included drug therapy with Motrin.  

In August 1995, additional VAMC Providence treatment records, 
many duplicative, dated from November 1983 to March 1995, 
were incorporated into the appellant's claims file.  These 
records noted the appellant's complaints of low back and 
Achilles tendon pain.  

Thereafter, in September 1995, the appellant submitted a VA 
Form 21-4138 (Statement in Support of Claim) and requested 
that his claim for service connection for a low back disorder 
and residuals of a ruptured right Achilles tendon be 
reopened.  In support of his claim, the appellant submitted 
VAMC Providence outpatient treatment reports, some 
duplicative, dated from July 1994 to June 1995.  These 
records noted continued complaints of low back pain.  In 
particular, a record, dated in April 1995, reported that a CT 
(computed tomography) of the appellant's lumbar spine was 
negative for disc herniation or spinal stenosis.  

That same month, September 1995, the RO determined that new 
and material evidence had not been presented to reopen the 
appellant's claims.  

In December 1995, the RO received additional VAMC Providence 
outpatient treatment records, dated from November 1983 to 
October 1995.  A predominant number of these records were 
duplicative, and noted complaints and treatment for low back 
pain.  

In January1996, the appellant submitted a VA Form 9, dated 
the same month, in which he reported that following his 
injury to his Achilles tendon, doctors had informed him that 
while the ruptured tendon might heal, there would always be 
chronic problems associated with the injury, although with 
treatment, the problems would be manageable.  With respect to 
his low back, the appellant noted that doctors had informed 
him that while there was no damage to his spinal chord, there 
was irreversible muscle and nerve damage, which would result 
in chronic back problems.  The appellant also noted that 
evidence of these opinions was in written documents he had 
supplied the RO.  

In October 1996, the appellant and his spouse testified 
before a hearing officer at the VARO in Providence.  Under 
questioning, the appellant stated that his right ankle was 
unstable and would not support weight or pressure.  He 
reported that the ankle would swell and become painful if he 
attempted to climb stairs or a ladder.  As for his low back, 
the appellant noted that following the motor vehicle accident 
in 1977, his urine had turned bloody, and he had experienced 
a great amount of back pain.  In addition, he testified that 
he was currently subject to radiating pain down the back of 
his legs and thighs, and that he suffered from back pain 
after normal activities.  The appellant also reported that he 
had further aggravated the injury to his back wrestling an 
unruly patient while working as a VA police officer.  
Furthermore, the appellant's wife testified that she applied 
moist heat to the appellant's back to help relieve stiffness 
and pain, and that the appellant was taking muscle relaxants 
and pain medication.   

That same month, October 1996, the appellant submitted 
previously considered VAMC Providence treatment records, 
dated from February to August 1983.  These records included 
findings of low back pain, mild periphery neuropathy, 
bilateral carpal tunnel syndrome, and S1 radiculopathy.  A 
radiographic study of the appellant's lumbosacral spine was 
within normal limits except for a slight curvature noted with 
convexity to the right.  A study of the appellant's right 
ankle, noted some spur formation at the anterior aspect of 
the tibia.  The Achilles tendon was identified and no 
abnormality reported.  

In November 1996, the RO received VAMC Providence outpatient 
treatment records, dated from September 1995 to November 
1996.  These records noted complaints and treatment for 
chronic low back pain.  Treatment included drug therapy with 
Motrin and Soma.  In January 1997, the RO received a VAMC 
Providence electromyographic study, dated in December 1996; 
and a neurologic evaluation report, dated in November 1996.  
These records noted findings of peripheral neuropathy, S1 
radiculopathy, and chronic low back pain.  

Thereafter, in February 1998, the RO received VAMC Providence 
outpatient treatment records, dated from March 1994 to 
February 1998.  In particular, these records, many of which 
were duplicative, noted additional complaints and treatment 
for chronic low back pain.  Furthermore, a VA examination 
report, dated in March 1998 was also received by the RO, 
reflecting an evaluation of the appellant's hemorrhoids.  

II.  Analysis

The previous January 1987 Board decision that denied service 
connection for a low back disorder and residuals of a 
ruptured right Achilles tendon, is final, and therefore, not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.104(a).  In order to reopen his 
claim, the appellant must present new and material evidence 
with respect thereto.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a). 

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the January 1987 decision, we must first note 
that the United States Court of Appeals for Veterans Claims 
(CAVC) (known as the Court of Veterans Appeals prior to March 
1, 1999) has previously held that the Secretary of Veterans 
Affairs, and, on appeal, the Board, were required to perform 
a two-step analysis when a claimant sought to reopen a claim 
based upon new evidence.  First, it was to be determined 
whether the evidence was "new and material."  Second, if 
the Board determined that the claimant had produced new and 
material evidence, the claim was reopened and the Board 
evaluated the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 1 
Vet.App. 144 (1991).  Whether the new evidence was 
"material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The CAVC recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
___ Vet.App. ___, No. 97-1534 (Feb. 17, 1999) (en banc), 
interpreting and applying a decision of the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998).  The procedure which we must 
now follow is - first, it must be determined whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a); second, after the claim has been 
reopened, it must be determined whether, based upon all the 
evidence of record, the claim, as reopened, is well grounded; 
third, if the claim is well grounded, the merits of the claim 
must be addressed and, if ripe for decision, adjudicated.  
Winters v. West, ___ Vet.App. ___, No. 97-2180, slip op. at 4 
(Feb. 17, 1999) (en banc).  In addition, Hodge overruled 
Colvin and its progeny as to the materiality element of the 
new-and-material-evidence test.  See Elkins, supra, slip op. 
at 7.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is "new" evidence has 
been overruled.

As to the materiality standard, the Federal Circuit's holding 
in Hodge was recently interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West,  12 Vet.App. 11, 20-21 (1998).  In 
determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro-
claimant" quality of the veterans' benefits system such 
that, although "not every piece of new evidence is 
'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's attempt to reopen his claim, is 
that which has been submitted since the Board entered its 
decision on this matter in January 1987.  

Evidence submitted since the final Board decision entered in 
1987 includes:

(1) VAMC Providence outpatient treatment records, dated 
from February 1983 to February 1998.  
(2) Fort Drum, NY, medical facility treatment reports, 
dated in June 1977.  
(3) St. Luke's Hospital treatment reports, dated in July 
1977 and January 1978.  
(4) Reports of VA examination, dated in October 1990, 
June 1991, February 1994, and March 1998.  
(5) Medical report from Nicholas Bruno, M.D., dated in 
October 1990.
(6) Dermatology & Allergy Associates treatment reports, 
dated from January 1977 to April 1979.  
(7) VAMC Providence echocardiographic report, dated in 
September 1991; and pulmonary function test report, 
dated in May 1994.  
(8) VAMC Providence electromyographic study, dated in 
December 1996.  
(9) VAMC Providence neurologic evaluation report, dated 
in November 1996.  
(10)   Personal hearing transcripts, dated in August 
1991, October 1992, and October 1996.  

After a review of the appellant's record, the Board finds 
that none of the evidence added to the file since January 
1987 is new and material evidence sufficient to warrant 
reopening the appellant's claims.  In this regard, we note 
that item (1), outpatient treatment reports from the VAMC in 
Providence, reveal treatment for chronic low back pain and 
Achilles tendon pain.  However, in none of these treatment 
reports, of which many have been considered in the Board's 
final 1987 decision, is there a medical opinion of record 
linking the appellant's back or Achilles tendon pain to 
active service.  Items (2) and (3), treatment reports from 
St. Luke's Hospital and the medical facility at Fort Drum, 
were previously considered by the Board in its 1987 final 
decision, and therefore are duplicative of evidence already 
reviewed.  

In addition, items (4), (5), (6), and (7) do not reflect 
medical evidence pertinent to the appellant's claims on 
appeal, instead revealing complaints and/or treatment for a 
skin disorder, hemorrhoids, and asthma.  Items (8) and (9), 
reflect findings for peripheral neuropathy and S1 
radiculopathy.  Neither disorder has been medically linked to 
any injury incurred in, or aggravated by, the appellant's 
period of active service.

The only evidence which tends to relate the appellant's 
claimed low back disorder and residuals of a ruptured right 
Achilles tendon to active service would be his own 
contentions, item (10).  Such lay assertions, although they 
may be sincerely felt, do not constitute competent medical 
evidence sufficient to reopen a claim.  See Bostain v. West, 
11 Vet.App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Since the evidence added to the file in connection with the 
attempt to reopen the claims for service connection for a low 
back disorder and residuals of a ruptured right Achilles 
tendon is either duplicative, cumulative, or er 
this is evidence which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  We thus conclude that new and material evidence to 
reopen the appellant's claims for service connection for a 
low back disorder and residuals of a ruptured right Achilles 
tendon has not been presented.

The Board further notes that in its November 1995 SOC, the RO 
properly cited to 38 C.F.R. § 3.156, the regulation discussed 
with approval in Hodge.  The RO noted as we do here, that the 
appellant had submitted no new and material evidence showing 
incurrence of a low back disorder or residuals of a ruptured 
right Achilles tendon.  The SOC noted that, "To justify a 
reopening of a claim on the basis of new and material 
evidence, there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome." In this 
instance, the RO's analysis was predicated on language found 
impermissible by Hodge, and it is unclear whether the RO 
appropriately considered the appellant's claim under § 3.156.  

The Board notes that it may consider arguments, subissues, 
statutes, regulations or Court analyses which have not been 
considered by the RO, if a claimant will not be prejudiced by 
its actions.  Furthermore, whether BVA must remand an appeal 
to the AOJ (Agency of Original Jurisdiction) to cure a 
deficiency in the statement of the case relating to the 
summary of evidence, citation of statutes and regulations, or 
the summary of the reasons for the AOJ's decision will depend 
on the circumstances of the individual case."  See 
VAOPGCPREC 16-92 (July 24, 1992).  In Bernard v. Brown, 4 
Vet.App. 384, 394 (1993), the Court cited to VAOPGCPREC 16-92 
in holding, "As with all of its decisions, a BVA decision 
that a claimant will not be prejudiced by its deciding a 
question or questions not addressed by the AOJ must be 
supported by an adequate statement of reasons or bases."  

With respect to the appellant's appeal, the Board finds that 
proceeding forward without remanding to the RO for re-
analysis under the Hodge standard does not unduly prejudice 
the appellant.  In reaching this conclusion, we note that the 
evidence submitted by the appellant does not "bear directly 
or substantially on the specific matter under 
consideration."  Furthermore, the new evidence does not 
contribute to a more complete picture of the circumstances 
surrounding the origin of the appellant's injury or 
disability.  As indicated above, the appellant has submitted 
a number of VAMC Providence outpatient treatment reports 
which reflect complaints of low back and Achilles tendon 
pain.  Many of these records were previously considered by 
the Board.  Furthermore, of the records not previously 
considered, none link either disorder to active service.  
Additional evidence received by the RO reflects treatment for 
other disorders, or is duplicative of previously considered 
evidence.  No other evidence, besides the appellant's own 
contentions, has been received by the RO.  Therefore, after 
careful review of the record, the Board can find no reason 
why a remand of the appellant's appeal and reconsideration by 
the RO under the Hodge standard would be judicially expedient 
or otherwise result in a different finding than that reached 
previously by the RO.  

Accordingly, as the appellant has not presented new and 
material evidence to reopen claims of entitlement to service 
connection for a low back disorder and residuals of a 
ruptured right Achilles tendon, the claims may not be 
reopened.  

In addition, the Board notes that in his January 1996 VA Form 
9, the appellant contended that he had submitted to the RO 
medical opinion evidence with respect to his back disorder 
from Dr. Small at St. Luke's Hospital and Dr. Levin of 
Hawthorne Medical Associates.  He also reported that a Boston 
VAMC EMG (electromyography) study in 1983 reflected nerve 
damage resulting from his 1977 back injury.  A thorough 
review of the record does not reveal any opinions from Dr. 
Small or Dr. Levin.  In addition, the electrodiagnostic 
consultation report, dated in March 1983, does not link the 
appellant's back problems to service, nor does an additional 
EMG study in December 1996.

Furthermore, in an October 1996 personal statement, the 
appellant contended, with respect to his Achilles tendon, 
that he had submitted to the RO medical opinion evidence of 
the long-term prognosis of his injury from an orthopedic 
specialist at the U.S. Army Hospital at Fort Devens, and from 
Dr. Sweetser, whom was also classified as an orthopedic 
specialist.  The appellant also contended that an emergency 
room hospital report from St. Luke's Hospital, and a VAMC 
Providence progress note, dated in April 20, 1995, also 
supported his claim.  We note that no opinion from a doctor 
at Fort Devens was found in the record, or a St. Luke's 
Hospital emergency room report with respect to the 
appellant's Achilles injury.  A treatment summary from Dr. 
Sweetser and Dr. Von Ertfelda was a part of the record, but 
these did not reflect any specific medical opinion as to the 
appellant's long-term prognosis.  A VAMC Providence progress 
note in April 1995 reported that the appellant was suffering 
from back pain on his right side, but did not otherwise link 
that pain to service.  

The Board finds that the RO attempted to procure all 
identified and available medical records with respect to 
appellant's claim prior to the Board's final decision in 
January 1987.  Since that time, voluminous records have been 
associated with the claims file, but as explained above, 
these do not provide a basis upon which to reopen the 
veteran's claims.  In the event the appellant believes there 
are additional pieces of evidence relevant to his claims, he 
is free at any time in the future to submit them to the RO 
for their consideration in this regard. 


ORDER

As new and material evidence has not been submitted to reopen 
the veteran's claim of service connection for a low back 
disorder, the appeal in this regard is denied.  

As new and material evidence has not been submitted to reopen 
the veteran's claim of service connection for residuals of a 
ruptured right Achilles tendon, the appeal in this regard is 
denied.


		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 
- 15 -


- 1 -


